Case 2:20-cv-00590-JMA-AYS Document 1-4 Filed 02/03/20 Page 1 of 3 PageID #: 27




                     Exhibit A
 Case 2:20-cv-00590-JMA-AYS Document 1-4 Filed 02/03/20 Page 2 of 3 PageID #: 28




   'f ncir·   ir1 11ciall , In .• flkh, (., 11 .ral .1i    ip




    'OHTHW ~LL U cA LTff




  s·1 A'J E Of MfSSJSSJPPl

  TO ANY LAWFUL OFFICER OF COC . ·1                                                       L
  DISTRICT OF HARRISO ..

          WHEREASTradr Financiall, Inc.         a Centra . · · ippi
 judgment in this cause which has a curren b ar           .: ::,,_: .96 · - · - -
 rate of 28.5000% against defendant,                  SS    r,.: Sc.:r. - .2·-.::. ; ,.
 suggestion for writ of garnishment against garnisl:ee-c.e_e:i :::2..r.._,
 1111 MARCUS A VE. STE . LL20 LAKE S~CCESS ..

        We, therefore, command you to summon sai~ ga:-;-j:~~e. : ~ 2:_
days of service of process, under oath in \Vriting:

        FIRST: Whether 1 'ORTH 1 'ELL HEAL~H




        THIRD: Whether you know or believe any person is nwlekt:d 1o DEFEND
either of them; and if so, whom, and what amount and where he ·des.
  Case 2:20-cv-00590-JMA-AYS Document 1-4 Filed 02/03/20 Page 3 of 3 PageID #: 29




               FOl lRTII: W heth er you know or believe that any other person has Ikct < I
   l) J.' f:1:NDAN T (S) or e ither or them in his possession or un<lcr his control and if n who n
    vh t\.' he rL'si d s.



               FIFTH: If DEPENDANT(S) is your employee, his or her wages, salary or other
   eornp\,;nsation is tota lly exempt for a period of thirty (30) days from th1,; dall'. ol' s1.;rvice n thi'
   ' ri(, th rcnftcr 75% of said wages, salary or other compensation due or to becomt.: due is xcm
   by hw from garnishment. The remaining non-exempt disposable earnings shall be retained by
  you and UNLESS OTHERWISE AUTHORlZED BY THE COURT, you sb4 \\ m:,ke p.1ym ·n
  to: YOUNG WELLS WILLIAMS, PA ATTN: Stephen E. Gardner P.O. BOX 6005
     lll:.fl.i=u..AND, MS 9 - ea ch an every; pay ;Period nt' I the amount of th judgment,
                     accrue at the post judgment rate of 28.5000% and all costs of court have be n
  p d. If the Defendant leaves your employment, you shall notify Stephen E. Gardner within
  fifteen (15) days and pay into Stephen E. Gardner all sum that have been withheld.

           WITNESS MY SIGNATURE this                thet,     day of   'N o\lQ.IA}<;I)/ o'Q\ul,
                                              Circuit Clerk

               COUNTY COURT OF THE SECOND JUDICIAL DISTRICT OF HARR\ --




Stephen E. Gardner
MS Bar No. 4749
    a Wells Williams, P.A.
